PER CURIAM.
Order affirmed, with $10 costs and disbursements.
WILLIAMS and STOVER, JJ., dissent, upon the ground that the justice had no jurisdiction to render the judgment, that the county court had no jurisdiction to order the amendment of the constable’s return, and that, even if the county court had such power, the amendment should not have been ordered without imposing such terms and conditions as would have placed the defendant in the situation he was in before the appeal to the County Court was taken.